Citation Nr: 0907259	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  03-12 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran had active service from August 1973 to May 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision of the 
Roanoke, Virginia, regional office (RO) of the Department of 
Veterans Affairs (VA).  

This appeal was previously before the Board in June 2006, 
when it was remanded for additional development.  For the 
reasons enumerated below, the appeal is again REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify the Veteran if further action is 
required.


REMAND

The Veteran is claiming service connection for PTSD as the 
result of abuse to which he claims he was subjected during 
basic training in 1973, which he further claims continued 
during his advanced training.  

In the June 2006 remand, it was noted that VA outpatient 
treatment records showed an impression of probable PTSD, with 
the examiner expressing some uncertainty with the impression.  
The claims file did not appear to have been available for 
review by the examiner prior to the examination.  Other 
examinations of record were noted to include different 
diagnoses, to include personality disorder.  The Board found 
that in order to provide for reconciliation of the diagnoses 
and afford the Veteran every opportunity to sustain his case, 
an additional examination with review of the claims folder 
was needed.  

In response to the June 2006 remand, the veteran was afforded 
a VA psychological examination in July 2008.  The examiner 
noted the Veteran smelled of alcohol and appeared 
intoxicated.  Although the examiner stated that the Veteran 
had a number of psychological issues and that there was a 
possibility that one of them might be PTSD, he was unable to 
properly examiner the Veteran or administer the necessary 
psychological testing, and suggested that the Veteran be 
rescheduled a few months in the future after he had an 
opportunity to become sober and have at least a few weeks of 
sobriety.  Until then, it was premature to diagnose the 
Veteran.  

In a November 2008 statement received from the Veteran, he 
stated that he had quit drinking as of September 23, 2008.  
The Veteran requested that he be rescheduled for another VA 
examination with the psychologist who had examined him in 
July 2008.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (Court).  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  In this case, as the Veteran 
has indicated that he is now sober and able to complete a 
successful examination; the Board finds that he should again 
be scheduled for a VA psychiatric examination.  

At this juncture, the Board also notes that the June 2006 
remand noted that the stressor information previously 
submitted by the Veteran was vague regarding dates and 
locations, and requested that he submit more detailed 
information regarding his claimed stressors, and further 
requested that this information be forwarded to the U.S. Army 
and Joint Services Records Research Center (JSRRC) for 
possible verification.  However, the only reply from the 
Veteran regarding his stressors was a June 2008 statement 
saying that the records already submitted should suffice. 

The Board observes that "[T]he duty to assist is not always a 
one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Therefore, although this portion of the development 
requested in June 2006 was not accomplished, the Board finds 
that this was entirely the fault of the Veteran, and will not 
request an additional attempt at stressor verification at 
this time without more specifics being provided by the 
veteran.  

As for the Veteran's claim for TDIU, the Board notes that it 
is inextricably intertwined with the claim for service 
connection for PTSD.  Therefore, further consideration of 
this issue must be deferred until the development requested 
regarding the claim for service connection for PTSD has been 
completed. 

Accordingly, the case is REMANDED for the following action:

1.  A VA psychiatric examination should 
be conducted by a psychiatrist or 
psychologist who has not been involved 
with the treatment of the Veteran, in 
order to determine the etiology, nature, 
and severity of any psychiatric illness, 
to include PTSD.  A reconciliation of 
diagnoses should be made to ascertain if 
there is acquired psychiatric pathology 
or just a personality disorder present.  
The claims folder must to be made 
available to the examiner in conjunction 
with the examination.  All indicated 
tests are to be conducted.

If the diagnosis of post-traumatic 
stress disorder is deemed appropriate, 
the examiner should specify whether each 
claimed stressor found to be established 
by the record was sufficient to produce 
the post-traumatic stress disorder, and 
whether there is a link between the 
current symptomatology and one or more 
of the claimed in-service stressors.  A 
complete rational of any opinion 
expressed should be included in the 
examination report.

2.  If, as to the stressor cited by the 
examiner, there is sufficient 
information to attempt verification 
through the JSRRC, it should be 
attempted.  If there is insufficient 
detail, appellant should be offered the 
opportunity to provide more specifics so 
that a search might be made.  If PTSD is 
not diagnosed, or a specific stressor is 
not identified, then no additional 
development need be undertaken.

3.  Thereafter, the RO should 
readjudicate the Veteran's claims.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

